Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2022.
Applicant's election with traverse of Group I in the reply filed on 5/9/2022 is acknowledged.  The traversal is on the ground(s) that:
(A) There is no evidence of record to show that the claimed products can be made or that the claimed processes can be used to make different products.
(B) The Office's statements have not adequately demonstrated any of the indications of distinctness (A), (B), or (C) listed in MPEP § 806.05(j).
(C) The Office has not established that the proposed alternative is a materially different process or an example of a process practiced with a materially different product.
(D) Applicants respectfully submit that a search of all the claims would not impose a 
serious burden on the Office.
 This is not found persuasive because the office action, dated 3/7/2022, demonstrates that the inventions are independent and distinct as outlined in MPEP § 806.05.  The office action also demonstrates that there would be a serious search an examination burden because the inventions have a separate status in the art and would require different fields of search.  Applicant’s traversal has not specifically pointed out how the language of the claims is such that the inventions are not independent and distinct.  Applicant’s traversal has also not specifically pointed out how the inventions do not have a separate status in the art and would not require different fields of search.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims do not cure the deficiency.
Claim 8 recites the limitation "the sol" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the solution”.
Allowable Subject Matter
Claims 1-7 and 11 are allowed.
Claim 8-10 and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is ‘771 (CN102126771A), Basheer (US20150068291), Gan (Gan, Efficient removal of Rhodamine B using a rice hull-based silica supported iron catalyst by Fenton-like process, Chemical Engineering Journal, Volume 229, 2013, pg. 351-363), Wang (Wang, Iron-copper bimetallic nanoparticles supported on hollow mesoporous silica spheres: the effect of Fe/Cu ratio on heterogeneous Fenton degradation of a dye, RSC Advances, 6, 59, 2016, pg. 54623-54635), Li (Li, Facile preparation of magnetic mesoporous Fe3O4/C/Cu composites as high performance Fenton-like catalysts, Applied Surface Science, 396, 2017, pg. 1383-1392), and Chai (Chai, Synthesis of magnetic porous Fe3O4/C/Cu2O composite as an excellent photo-Fenton catalyst under neutral condition, Journal of Colloid and Interface Science, 475, 2016, pg. 119-125).  ‘771 teaches a method for making an electrode, the method comprising: applying a silica-based sol gel composite comprising iron onto a graphite electrode; and solidifying the sol gel, to obtain a graphite electrode comprising a coating comprising iron and silica (abstract, page 3 para. 15-19).  While iron/copper/silica composites are generally known in the art (Basheer and Gan) and iron/copper/carbon composites are generally known in the art (Wang, Li, and Chai), the prior art does not tech or suggest a graphite electrode having a coating comprising copper, iron, and boron immobilized in a silica-based sol-gel as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TABATHA L PENNY/Primary Examiner, Art Unit 1712